DETAILED ACTION
Response to Amendment
Claims 4, 21, 24 and 30-51 are cancelled. 
Claim 5 is amended. 
Claims 1-3, 5-20, 22-23, and 25-29 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-20, 22-23, 25 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Donovan (US 2018/0259263). 
Regarding Claim 1, Donovan discloses a LIDAR system, comprising: a laser light projection system configured to simultaneously project at least two laser light beams [Fig 1-2, 4A-B, 6A-C; 0027-31; 0034-38; 0044-48; 0052-55]; and a deflector configured to project the at least two laser light beams toward a field of view of the LIDAR system [Fig 1-2, 4A-B, 6A-C; 0027-31; 0034-38; 0044-48; 0052-55], wherein each of the at least two laser light beams has an energy density below an eye safe level, but wherein a total combined energy density of the at least two laser light beams is above an eye safe level [Fig 1-2, 4A-B, 6A-C; 0027-31; 0034-38; 0044-48; 0052-55], and wherein the at least two laser light beams projected from the deflector are separated from one another by an angular spacing ranging from 2.5 mrad to 6 mrad [0052-55] – as the combination of spacing of the transmitter beams, the firing pattern of the transmission elements, and any collimating optics can affect eye safety, especially in overlap areas – thus requiring angular spacing for eye safety. 
Regarding Claim 2, Donovan also teaches wherein the laser light projection system includes a monolithic laser array and wherein each of the at least two laser light beams is generated by a different active region of the monolithic laser array [Fig 1-2, 4A-B, 6A-C; 0027-31; 0034-38; 0044-48; 0052-55] – as creating different active regions spaces out the laser beams. 
Regarding Claim 3, Donovan also teaches wherein the monolithic laser array includes at least two active laser emitting regions separated by a non-laser emitting inactive region [Fig 1-2, 4A-B, 6A-C; 0027-31; 0034-38; 0044-48; 0052-55] – as creating non-active regions helps space out the laser beams. 
Regarding Claim 5, Donovan also teaches wherein the monolithic laser array includes between 4 and 32 active laser emitting regions separated from one another by non-laser emitting inactive regions [Fig 1-2, 4A-B, 6A-C; 0027-31; 0034-38; 0044-48; 0052-55] – as creating different active regions (separated also by non-active regions) spaces out the laser beams.
Regarding Claim 6, Donovan also teaches wherein the monolithic laser array includes at least sixteen active laser emitting regions separated from one another by non-laser emitting inactive regions [Fig 1-2, 4A-B, 6A-C; 0027-31; 0034-38; 0044-48; 0052-55] – as creating different active regions (separated also by non-active regions) spaces out the laser beams.
Regarding Claim 7, Donovan also teaches wherein the monolithic laser array includes at least 32 active laser emitting regions separated from one another by non-laser emitting inactive regions [Fig 1-2, 4A-B, 6A-C; 0027-31; 0034-38; 0044-48; 0052-55] – as creating different active regions (separated also by non-active regions) spaces out the laser beams, the desired spacing being selectable to one having ordinary skill in the art.
Regarding Claim 8, Donovan also teaches wherein active regions of the monolithic laser array are separated from one another by inactive regions having a width of at least 50 pm [Fig 1-2, 4A-B, 6A-C; 0027-31; 0034-38; 0044-48; 0052-55] – as creating different active regions (separated also by non-active regions) spaces out the laser beams, the desired spacing being selectable to one having ordinary skill in the art.
Regarding Claim 9, Donovan also teaches wherein active regions of the monolithic laser array are separated from one another by inactive regions having a width between 20 and 500 pm [Fig 1-2, 4A-B, 6A-C; 0027-31; 0034-38; 0044-48; 0052-55] – as creating different active regions (separated also by non-active regions) spaces out the laser beams, the desired spacing being selectable to one having ordinary skill in the art.
Regarding Claim 10, Donovan also teaches wherein active regions of the monolithic laser array have a width between 25 pm and 500pm [Fig 1-2, 4A-B, 6A-C; 0027-31; 0034-38; 0044-48; 0052-55] – as creating different active regions (separated also by non-active regions) spaces out the laser beams, the desired spacing being selectable to one having ordinary skill in the art. 
Regarding Claim 11, Donovan also teaches wherein the monolithic laser array is a 2-dimensional laser array including multiple active laser emitting regions separated from one another by non-laser emitting inactive regions in each dimension [Fig 1-2, 4A-B, 6A-C; 0027-31; 0034-38; 0044-48; 0052-55] – as creating different active regions (separated also by non-active regions) spaces out the laser beams, the desired spacing being selectable to one having ordinary skill in the art.
Regarding Claim 12, Donovan also teaches wherein the monolithic laser array includes between 2 and 256 active laser emitting regions separated from one another by non-laser emitting inactive regions [Fig 1-2, 4A-B, 6A-C; 0027-31; 0034-38; 0044-48; 0052-55] – as creating different active regions (separated also by non-active regions) spaces out the laser beams, the desired spacing being selectable to one having ordinary skill in the art.
Regarding Claim 13, Donovan also teaches wherein active regions of the monolithic laser array are separated from one another by inactive regions having a width of at least 20 pm [Fig 1-2, 4A-B, 6A-C; 0027-31; 0034-38; 0044-48; 0052-55] – as creating different active regions (separated also by non-active regions) spaces out the laser beams, the desired spacing being selectable to one having ordinary skill in the art.
Regarding Claim 14, Donovan also teaches wherein active regions of the monolithic laser array are separated from one another by inactive regions having a width between 20 pm and 100 pm [Fig 1-2, 4A-B, 6A-C; 0027-31; 0034-38; 0044-48; 0052-55] – as creating different active regions (separated also by non-active regions) spaces out the laser beams, the desired spacing being selectable to one having ordinary skill in the art.
Regarding Claim 15, Donovan also teaches wherein active regions of the monolithic laser array have a width between 1 pm and 20 pm [Fig 1-2, 4A-B, 6A-C; 0027-31; 0034-38; 0044-48; 0052-55] – as creating different active regions (separated also by non-active regions) spaces out the laser beams, the desired spacing being selectable to one having ordinary skill in the art.
Regarding Claim 16, Donovan also teaches wherein the monolithic laser array has an overall length ranging from 0.5 mm to 20mm [Fig 1-2, 4A-B, 6A-C; 0027-31; 0034-38; 0044-48; 0052-55] – as creating different active regions (separated also by non-active regions) spaces out the laser beams, the desired spacing being selectable to one having ordinary skill in the art.
Regarding Claim 17, Donovan also teaches wherein the monolithic laser array has an overall length ranging from 1 mm to 6 mm [Fig 1-2, 4A-B, 6A-C; 0027-31; 0034-38; 0044-48; 0052-55] – as creating different active regions (separated also by non-active regions) spaces out the laser beams, the desired spacing being selectable to one having ordinary skill in the art.
Regarding Claim 18, Donovan also teaches wherein between 50% and 75% of the monolithic laser array is occupied by non-light emitting, inactive regions [Fig 1-2, 4A-B, 6A-C; 0027-31; 0034-38; 0044-48; 0052-55] – as creating different active regions (separated also by non-active regions) spaces out the laser beams, the desired spacing being selectable to one having ordinary skill in the art.
Regarding Claim 19, Donovan also teaches wherein the deflector includes a two-dimensional light deflector [Fig 1-2, 4A-B, 6A-C; 0027-31; 0034-38; 0044-48; 0052-55].
Regarding Claim 20, Donovan also teaches wherein the deflector includes a first one-dimensional light deflector configured to rotate in a first direction and a second one-dimensional light deflector configured to rotate in a second direction different from the first direction [Fig 1-2, 4A-B, 6A-C; 0052-55].
Regarding Claim 22, Donovan also teaches wherein the at least two laser light beams deflected by the deflector are separated from one another by an angular spacing of between 5 mrad and 10 mrad [Fig 1-2, 4A-B, 6A-C; 0027-31; 0034-38; 0044-48; 0052-55] – as creating different active regions (separated also by non-active regions) spaces out the laser beams, the desired spacing being selectable to one having ordinary skill in the art.
Regarding Claim 23, Donovan also teaches wherein the at least two laser light beams are projected through a shared collimator included in the LIDAR system [Fig 1-2, 0027-31; 0034-38; 0044-48; 0052-55].
Regarding Claim 25, Donovan also teaches wherein the at least two laser light beams each has a wavelength between 800 nm and 1000 nm [0027-31].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan (US 2018/0259263), as applied to claim 1 above, and further in view of Steinberg (WO 2020/148567) -also published as Eshel (US 2021/0389467).
Regarding Claim 26, Donovan does not explicitly teach – but Eshel does teach wherein the LIDAR system includes a monolithic detector array, and reflections of the at least two laser light beams received from the field of view are received by the monolithic detector [Fig 2D; Fig 5C; 0059; 0077; 0098-0123]. It would have been obvious to modify the system of Donovan to include a detector array in order to detect range, velocity, or image the presence of any objects interfering with the transmit beam by detecting reflections. 
Regarding Claim 27, Donovan does not explicitly teach – but Eshel does teach wherein a number of pixels in the monolithic detector array is greater than or equal to a number of beams included in the two or more laser light beams [Fig 2D; Fig 5C; 0059; 0077; 0098-0123]. It would have been obvious to modify the system of Donovan to include a detector array in order to detect range, velocity, or image the presence of any objects interfering with the transmit beam by detecting reflections.
Regarding Claim 28, Donovan does not explicitly teach – but Eshel does teach wherein a number of pixels in the monolithic detector array is greater than a number of beams included in the two or more laser light beams [Fig 2D; Fig 5C; 0059; 0077; 0098-0123]. It would have been obvious to modify the system of Donovan to include a detector array in order to detect range, velocity, or image the presence of any objects interfering with the transmit beam by detecting reflections.
Regarding Claim 29, Donovan does not explicitly teach – but Eshel does teach wherein each reflection is associated with a spot size incident on more than one pixel of the monolithic detector array [Fig 2D; Fig 5C; 0059; 0077; 0098-0123]. It would have been obvious to modify the system of Donovan to include a detector array in order to detect range, velocity, or image the presence of any objects via spots interfering with the transmit beam by detecting reflections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645